Citation Nr: 9935787	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-48 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1961. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 RO 
decision which denied service connection for PTSD.  

In a November 1994 decision, the Board denied the veteran's 
claim for service connection for PTSD, finding that the claim 
was not well grounded (essentially because PTSD was not then 
diagnosed).  In its July 1996 decision, the RO implicitly 
found there was new and material evidence to reopen the 
claim, inasmuch as medical evidence of a diagnosis of PTSD 
had been submitted.  The Board agrees that new and material 
evidence has been submitted, since the 1994 Board decision, 
to reopen the claim for service connection for PTSD, because 
some additional evidence has been submitted which was not 
previously considered (and which is neither redundant nor 
cumulative) and some of this evidence (including medical 
evidence of a diagnosis of PTSD) is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1999).  Accordingly, the claim for service connection for 
PTSD will be reviewed on a de novo basis.

The main body of the present Board decision addresses the 
threshold question of whether the veteran's reopened claim 
for service connection for PTSD is well grounded; the remand 
at the end of the decision concerns further action required 
by the RO on the merits of the claim.  


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for PTSD.  




CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in the veteran's claim for service 
connection for PTSD is whether he has submitted evidence to 
demonstrate that the claim is well grounded, meaning 
plausible.  If he has not met this threshold burden, there is 
no VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The July 1996 RO decision found that the veteran's claim for 
service connection for PTSD is well grounded.  The Board 
agrees with that assessment.  The claim is well grounded, 
meaning plausible, as there is some medical evidence of a 
current disability, lay evidence (which is presumed credible 
for the purpose of determining whether the claim is well 
grounded) of an in-service stressor, and medical evidence of 
a nexus between the claimed in-service stressor and PTSD.  
38 U.S.C.A. § 5107(a); Falk v. West, 12 Vet. App. 402 (1999); 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  


ORDER

The claim for service connection for PTSD is well grounded; 
the appeal is granted only to this extent.






REMAND

The Board finds that there is a further duty to assist the 
veteran in developing his well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
established that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as revised June 18, 1999, effective from 
March 7, 1997).  

Medical records from late 1994 to 1997 include diagnoses of 
PTSD (as well as other conditions), but there does not appear 
to be a clear diagnosis of PTSD under the criteria of DSM-IV, 
and the medical evidence is at best ambiguous as to a link 
between current symptoms and an in-service stressor.  In the 
judgment of the Board, as part of the duty to assist the 
veteran with his well-grounded claim for service connection, 
he should be afforded a comprehensive VA examination to 
determine the existence and etiology of any PTSD.  38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Any recent treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A remand of the case is also required for due process 
considerations.  In an August 1999 letter, the RO informed 
the veteran, in pertinent part, that his case was being 
certified to the Board, that he had 90 days to submit 
additional evidence, and that if he wanted the evidence to be 
directly considered by the Board he had to waive initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(1999).  Later in August 1999, the veteran's representative 
submitted additional evidence directly to the Board, and it 
is unclear from the representative's statement RO 
consideration of the evidence was being waived.  In September 
1999, additional evidence was submitted to the RO by the 
veteran's representative, and the RO then sent the evidence 
to the Board; there was no waiver of RO consideration of this 
evidence.  In the judgment of the Board, the case must be 
returned to the RO for its review of the evidence and, if the 
claim remains denied, inclusion of the evidence in a 
supplemental statement of the case.  38 C.F.R. § 20.1304 
(1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for any 
psychiatric disorder from 1996 to the 
present.  The RO should then contact the 
sources and obtain copies of the related 
medical records, which are not already on 
file, following the procedures of 
38 C.F.R. § 3.159.  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the existence and etiology of 
PTSD.  The claims folder must be provided 
to and reviewed by the examiner.  PTSD 
should be diagnosed or ruled out in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and should fully explain why 
the stressors are considered sufficient 
under the standards of DSM-IV.  

3.  Thereafter, the RO should review the 
claim for service connection for PTSD, 
taking into account all the evidence 
including that received since the last 
supplemental statement of the case.  If 
the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 



